Citation Nr: 0808047	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for partial amputation of the right foot, 
as a result of treatment received from a Department of 
Veterans Affairs medical facility in November 2003.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1970 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in Detroit, Michigan, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151.  

The veteran testified before a Decision Review Officer at a 
June 2005 hearing at the RO.  A transcript has been 
associated with the file.


FINDING OF FACT

The most probative medical evidence establishes that the 
veteran has no additional disability as a result of VA 
medical care related to a partial amputation of the right 
foot.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for a partial right 
foot amputation, received at a VA medical facility in 
November 2003, is not warranted.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.361 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The June 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the veteran has no additional disability as a result 
of VA treatment.  As will be discussed, the veteran wanted a 
complete right foot amputation, which he received through a 
private provider less than a week after his VA surgery.  
There is no evidence to show that he has any residuals other 
than those expected of a right foot amputation.  Numerous 
treatment records from the period immediately after the VA 
care in question have been associated with the claims file 
and the Board finds that they are an adequate basis on which 
to decide this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Compensation under 38 U.S.C.A. § 1151

The veteran argues that he is entitled to compensation as a 
result of negligence on the part of VA doctors in performing 
amputation surgery.  The veteran is not arguing that VA's 
transmetarsal amputation was improper and necessitated a 
subsequent more aggressive below the knee amputation.  
Rather, he argues that VA should have performed a more 
aggressive surgery (a below the knee amputation) in the first 
instance.  It is argued that the failure to do such surgery 
resulted in additional pain and exposed the veteran to the 
inherent risks of a subsequent surgery.  The Board concludes 
that compensation under 38 U.S.C.A. § 1151 is not warranted.

The Board notes that, effective September 2, 2004, the 
regulations pertaining to claims for compensation pursuant to 
38 U.S.C.A. § 1151 filed on or after October 1, 1997 were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151 and were codified at 38 C.F.R. § 3.361.  The RO did 
not explicitly provide notice of 38 C.F.R. § 3.361 to the 
veteran.  However, this new regulation merely codified the 
existing statutory provisions of 38 U.S.C.A. § 1151.  The 
language of the new regulation is in no way liberalizing and 
is not significantly different from the standard considered 
in the RO's adjudication of the veteran's claim.  The veteran 
was clearly advised of the provisions of 38 U.S.C.A. § 1151.  
The Board also points out that the new regulation includes 
several provisions already contained in the former regulation 
codifying 38 U.S.C.A. § 1151 (38 C.F.R. § 3.358) of which the 
veteran was also apprised.  Therefore, he is not prejudiced 
by Board's application of 38 C.F.R. § 3.361 without first 
remanding the case to the RO.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

The veteran is making an allegation that he has additional 
disability as a result of a failure to perform as radical an 
amputation as he eventually underwent.  VA's General Counsel 
has held that under the provisions of 38 U.S.C.A. § 1151, 
disability or death due to a preexisting condition may be 
viewed as occurring "as a result of" the VA treatment or 
examination only if a physician exercising the degree of 
skill and care ordinarily required of the medical profession 
reasonably should have diagnosed the condition and rendered 
treatment which probably would have avoided the resulting 
disability or death.  VAOPGCPREC 5-2001.  "As a general 
matter, however, entitlement to benefits based on such claims 
would ordinarily require a determination that: (1) VA failed 
to diagnose and/or treat a preexisting disease or injury; (2) 
a physician exercising the degree of skill and care 
ordinarily required of the medical profession reasonably 
should have diagnosed the condition and rendered treatment; 
and (3) the veteran suffered disability or death which 
probably would have been avoided if proper diagnosis and 
treatment had been rendered."  Id.  While the General 
Counsel Opinion addressed a prior version of 38 U.S.C.A. 
§ 1151, the Board sees no alteration in the current version 
that would render the application of this holding 
inapplicable.  

The facts of the case are as follows.  The veteran had been 
receiving VA treatment for several years for a progressive 
disease, which was originally diagnosed as scleroderma and 
eventually diagnosed as Buerger's disease, which resulted in 
a large number of amputations, including the loss of all or 
some of several fingers and a left side, below-the-knee 
amputation.  In September 2003, the veteran appeared at the 
Milwaukee VA Medical Center, complaining of an ulcer on his 
right foot.  He expressed the desire to have a below the 
right knee amputation.  Over the course of September and 
October, the ulcer progressed and he developed gangrene on 
the dorsal aspect of his right foot, near his third, fourth 
and fifth toes.  The veteran was admitted to the Milwaukee 
VAMC on November 4, 2003, with advanced gangrene of the foot.  
Attempts to fight the infection and gangrene with antibiotics 
failed and the veteran was scheduled for surgery to amputate.  
Treatment records show that there was a lengthy discussion 
between the veteran and VA treatment providers and it was 
decided that he undergo a transmetatarsal amputation in hopes 
of saving a heel for his foot, thereby not making him a 
bilateral amputee.  A treatment record dated on November 16, 
2003, states that the veteran agreed to right heel 
preservation and a possible right below the knee amputation 
if the foot did not completely heal.  The risks and benefits 
of the surgery were discussed.  In addition, there is a 
signed consent form on file which indicates that the veteran 
agreed to the surgery involving a transmetatarsal amputation.  
Among the listed risks and complications were infection and a 
need for reoperation.  

On November 17, 2003, the veteran underwent a transmetatarsal 
amputation.  Post-operatively, the veteran experienced 
significant pain and it was noted that the amputation site 
had evidence of early gangrene and was not healing well.  It 
was also noted that the veteran was non-compliant with 
elevation of his leg and smoking cessation.  

In the days following his VA surgery, the veteran located a 
non-VA surgeon who indicated that she would perform a below 
the knee amputation and the veteran was discharged from the 
VA hospital despite the serious risks, which were outlined to 
him.  On November 20, 2003, the veteran received a below the 
knee amputation on November 23, 2003 at the War Memorial 
Hospital, under the care of Dr. Rechner.

There is no evidence that as a result of VA treatment (to 
include the choice not amputate the entire right foot), the 
veteran sustained additional disability.  See VAOPGCPREC 5-
2001.  Additional disability is a baseline requirement to 
establish benefits under 38 U.S.C.A. § 1151.  There is no 
indication that his subsequent amputation (performed 
privately) took more tissue than would have been necessary if 
VA had originally given him a complete amputation.  Further, 
it is noted that the veteran was fully informed of the risks 
and complications associated with the surgery, to include 
infection and potential reoperation to include a possible 
below the knee amputation.  In fact, the record does 
consistently show that the veteran's desire was to have a 
more aggressive, below-the-knee amputation but consented to 
VA treatment consisting of a more limited, transmetatarsal 
amputation.  It is acknowledged that a January 2004 statement 
from Dr. Rechner indicates that the veteran experienced 
increasing pain and discomfort as a result of having to 
undergo a second surgery following VA treatment.  It is 
acknowledged that the veteran did have significant pain 
following his surgery.  However, "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability. . ."  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

A substantial amount of additional treatment records from the 
period after the veteran's second surgery have been 
submitted.  On review, the Board cannot identify any 
additional disability beyond complaints of pain as a result 
of the veteran's VA treatment.  

Dr. Rechner wrote a January 2004 statement on the veteran's 
behalf.  The medical background she provides indicates that 
the veteran presented with increasing erythema, warmth, 
obvious cellulitis and ischemia in the forefoot stump.  He 
received IV antibiotics and underwent the below-the-knee 
amputation on the day following presentation.  Microscopic 
diagnosis of the removed tissue showed gangrenous changes 
with moderate mixed inflammation.  The tibial vessel showed 
intimal proliferation and narrowing of the lumina.  The 
resection margin showed viable tissue.  The statement 
summarizes the disagreement that the veteran had with VA 
providers regarding a below-the-knee amputation and states 
that "this gentleman underwent not only significant 
increasing pain and discomfort, but a very real risk of 
cellulitis, systemic infection, and a second anesthesia and 
surgical procedure with its inherent risk and blood loss."  

The Board reviewed the records submitted from Dr. Rechner.  
They show a slow healing process with staple removal on 
December 18, 2003.  The Board notes in passing that the 
veteran's peripheral vascular disorder continued to progress 
during this period, resulting in two more finger amputation 
surgeries.  The veteran had some difficulty adapting to his 
new prosthesis and began complaining of pain in the stump in 
April 2004.  Following x-ray studies and several visits to 
address the pain, the veteran abruptly cancelled his April 
20, 2004 appointment, indicating that he was doing fine.  In 
May 2004, the veteran returned, complaining of discomfort and 
a burning sensation when using his prosthesis.  The posterior 
of the stump was "clicking-snapping."  The veteran was 
instructed not to walk for four to six weeks.  A June 2004 
treatment note indicates that the veteran was tender, but 
healing well.  A December 2004 treatment note discusses a new 
prosthesis and stump pain.  The prosthesis had relieved some 
discomfort he had been having with his prior prosthesis.  He 
was diagnosed with a neuroma at that time.  The treatment 
plan indicates that he might need revision.  

The Board finds that the private medical records do not show 
additional disability.  The veteran wanted an amputation of 
the right foot, which he has ultimately received.  The 
veteran's peripheral vascular disease progressed to a point 
requiring amputation.  That the VA doctors tried to save a 
portion of his foot does not mean that he now has additional 
disability as a result.  The veteran's foot ultimately could 
not be saved; so a second surgery, as was contemplated, was 
performed.  The veteran was well-aware of this complication 
and consented to the surgery.  The veteran's right leg 
erythema, warmth, cellulitis and gangrene mentioned in the 
January 2004 statement appear to have resolved with the 
second surgery, as shown by his treatment records.  Gangrene 
and ulceration reappeared in his fingers, but that appears 
relating to his ongoing vascular disease, not the events 
surrounding his right foot amputation.  The veteran had 
several visits for stump pain, but VA did not perform the 
surgery creating the stump and did not fit him for 
prosthetics afterward.  The Board also notes that surgical 
risks and costs are not disabilities and these cannot form 
the basis of compensation in this case.  Without some 
evidence of additional disability stemming from VA treatment, 
the claim must necessarily fail.  See VAOPGCPREC 5-2001, 
supra.  

Accordingly, further inquiry into whether the VA exercised an 
appropriate level of care and whether the outcome was 
reasonably foreseeable is moot given the lack of evidence 
establishing additional disability.  See 38 C.F.R. § 
3.361(d).  The Board is aware that the veteran has written 
extensive statements, in particular one in April 2005, 
outlining his position that he never consented to the 
transmetatarsal amputation.  This is clearly contradicted by 
the record, discussed above.
 
The Board finds that the preponderance of the evidence is 
against the veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for partial amputation of the right foot, 
as a result of treatment received from a Department of 
Veterans Affairs medical facility in November 2003 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


